108 F.3d 328
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.In re Alfred A. GALLANT, Jr., Plaintiff, Appellant.
No. 96-2136.
United States Court of Appeals,First Circuit.
Mar. 4, 1997.

Alfred A. Gallant, Jr. on brief pro se.
Before Selya, Cyr and Boudin, Circuit Judges.
Per Curiam.


1
Substantially for the reasons enumerated by the district court in its "procedural order" dated September 26, 1996, the order of dismissal is summarily affirmed.  See Loc.  R. 27.1.